Burglary is the offense; penalty assessed at confinement in the penitentiary for two years.
The indictment is regular and properly presented. It is charged that the burglary was committed by entering the house of I. N. Taylor.
From Taylor's testimony it appears that he observed the appellant in an unfinished room attached to the house of the witness. Appellant was in possession of a package of butter which was identified by Taylor as belonging to him. According to Taylor's testimony, the location of the butter was such that the appellant could have obtained possession of it only by entering the closed part of Taylor's house.
Appellant offered no testimony. His identity is not open to question. The evidence adduced is deemed sufficient to meet the demands of the law.
There are no bills of exception or questions of law involved.
In view of the record, the verdict of the jury, and the judgment entered and approved by the learned trial judge, this court is without authority to annul the judgment. An affirmance is therefore ordered.
Affirmed. *Page 554